FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 25, 2022

                                       No. 04-22-00416-CV

                IN THE INTEREST OF B.R.T, A.C.K, AND C.A.M., Children

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-02100
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

       Appellant’s brief was due by August 16, 2022. Neither the brief nor a motion for
extension of time has been filed. This is an accelerated appeal of an order terminating
appellant’s parental rights, and this court must dispose of it within 180 days of the date the notice
of appeal was filed. TEX. R. JUD. ADMIN. 6.2. Accordingly, we order appellant to file her brief
by September 14, 2022. Appellant is advised that no extensions of time will be granted absent
a showing of extraordinary circumstances. If the brief is not filed by the date ordered, we may
abate the appeal and remand the case to the trial court for a hearing to determine whether
appellant or counsel has abandoned this appeal.

       It is so ORDERED on August 25, 2022.

                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT